UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4665


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID ALLEN TATE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00025-LHT)


Submitted:    May 28, 2009                  Decided:   June 25, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Nickerson, THE NICKERSON LAW FIRM, PLLC, Charlotte,
North Carolina, for Appellant.    Richard Lee Edwards, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David    Allen    Tate    was     convicted   of   possession       of    a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2006), and

was sentenced to 110 months in prison.                Tate now appeals.          His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal.      Tate was advised of his right to file a pro se

supplemental brief but did not file such a brief.

            We   conclude     that     the     evidence    was      sufficient       to

sustain Tate’s conviction.             See Glasser v. United States, 315

U.S. 60, 80 (1942).          Officers executed a search warrant at a

residence, where they discovered a loaded revolver in a clothes

basket.     Tate admitted to authorities that he had agreed to hold

the gun for another individual.              It was stipulated that Tate had

been     convicted    of     an     offense     punishable     by     a   term       of

imprisonment of more than one year and that the gun in question

had traveled in interstate commerce.

            We   further          conclude     that   Tate’s        sentence     was

procedurally and substantively reasonable.                 See Gall v. United

States, 128 S. Ct. 586, 597-98 (2007).                We note that the court

correctly    calculated      the    Guidelines    range,     considered    the       18

U.S.C.    § 3553(a)    (2006)       factors,    and   adequately       stated    its




                                         2
reasons for imposing sentence.        See United States v. Pauley, 511

F.3d 468, 473-74 (4th Cir. 2007). *

            We have reviewed the entire record in accordance with

Anders    and   have   not   identified   any   meritorious   issues   for

appeal.    Accordingly, we affirm. This court requires counsel to

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.            If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy of the motion was served on the

client.    We dispense with oral argument because the facts and

legal questions are adequately presented in the materials before

the   court     and    argument   would   not   significantly   aid    the

decisional process.

                                                                 AFFIRMED




      *
       To the extent that there was a violation of Kimbrough v.
United States, 128 S. Ct. 558 (2007), we note that Tate failed
to establish plain error in connection with the violation. See
United States v. Olano, 507 U.S. 725, 731-32 (1993); United
States v. White, 405 F.3d 208, 215 (4th Cir. 2005). Our recent
decision in United States v. Antonio, 311 F. App’x 679     (4th
Cir. 2009) (No. 07-4791) (unpublished), does not alter this
conclusion.



                                     3